Name: COMMISSION REGULATION (EC) No 231/97 of 7 February 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  tariff policy;  international trade;  trade policy
 Date Published: nan

 8 . 2 . 97 I EN I Official Journal of the European Communities No L 39/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 231/97 of 7 February 1997 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation , applications for system B licences for walnuts in shell and apples exported after 2 January 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as amended by Regulation (EC) No 26/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 27/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, the indicative quantities laid down for the current export period for walnuts in shell and apples have already been exceeded or there is a risk that these quantities will shortly be exceeded; whereas this overrun prejudices the proper working of the export refund scheme in the fruit and vegetables sector; Article 1 Applications for system B licences for walnuts in shell and apples submitted under Article 1 of Regulation (EC) No 27/97, export declarations for which are accepted after 10 February 1997 and before 13 March 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 8 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15. 11 . 1996, p. 12. (2) OJ No L 6, 10 . 1 . 1997, p. 9 . 3) OJ No L 6, 10 . 1 . 1997, p. 11 .